Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 8, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on March 8, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Yu Galen on June 4, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


1. (Currently Amended) A semiconductor package device, comprising:
a substrate having a first surface;
a first electronic component on the first surface of the substrate and electrically connected to the substrate;
a first encapsulant on the first surface of the substrate and covering at least a side of the first electronic component opposite to the substrate;
a second electronic component on the first encapsulant;
a first conductive trace within the first encapsulant, wherein a projection area of the first conductive trace on the substrate is overlapped with a projection area of the second electronic component on the substrate;
a second encapsulant embedded within the first encapsulant and encapsulating the second electronic component;
a top surface of the first conductive trace contacting the second encapsulant, a bottom surface of the first conductive trace contacting the first encapsulant;
and wherein an uppermost surface of the first encapsulant is substantially coplanar with an uppermost surface the second encapsulant.

Claim 5,
Line 2 change “a bottom surface” to “[[a]]the bottom surface”
Line 3 change “a top surface” to “[[a]]the top surface”

Claim 13,
	Line 1 change “third” to “second”

	Line 2, “comprises a homogeneous material, and comprises at least one of” change to “

Claims 34 and 40 are canceled. 



Allowable Subject Matter
5.	Claims 1, 3, 5, 7, 9, 11-13, 25, 31, 33 and 35-39 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1, “a first encapsulant on the first surface of the substrate and covering at least a side of the first electronic component opposite to the substrate … a top surface of the first conductive trace contacting the second encapsulant, a bottom surface of the first conductive trace contacting the first encapsulant; and wherein an uppermost surface of the first encapsulant is substantially coplanar with an uppermost surface the second encapsulant” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 25, “a roughness of the interface between the bottom surface of the second portion of the conductive trace and the first encapsulant is greater than a roughness of the second top surface of the first encapsulant” – as instantly claimed and in combination with the additionally claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the previously cited prior arts of record, the newly cited prior arts in the PTO-892 of the current office action are determined as the closest to the Applicant’s invention but either singularly or in combination, do not disclose or suggest the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818